Citation Nr: 9901498	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-44 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of rupture, emphysematous 
bleb, left lung apex, status post apical segmental resection 
with rib resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 20, 1952, to June 
19, 1956, and from June 28, 1956, to August 16, 1962.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied a claim by the veteran seeking 
entitlement to an increased (compensable) rating for a 
rupture, emphysematous bleb, left lung apex, status post 
apical segmental resection with rib resection.

This case was originally before the Board in March 1998, at 
which time it remanded the case back to the RO for further 
evidentiary development and application of amended 
regulations.  All requested actions were accomplished by the 
RO.  The veteran was provided notice of such actions in a 
July 1998 Supplemental Statement of the Case.  Therefore, 
this case is now ready for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to an 
increased (compensable) disability rating for his residuals 
of ruptured emphysematous bleb, post-operative.  
Specifically, he asserts that he has left-sided chest pain 
every day and that, overall, his symptoms warrant a 
compensable evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased (compensable) disability 
rating for residuals of rupture, emphysematous bleb, left 
lung apex, status post apical segmental resection with rib 
resection.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veterans claim has been developed.

2.  The veterans residuals of rupture, emphysematous bleb, 
left lung apex, status post apical segmental resection with 
rib resection, consist of left-sided chest pain, 
alternatively diagnosed as intercostal nerve entrapment and 
pleuritis.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for the veterans service-connected residuals of rupture, 
emphysematous bleb, left lung apex, status post apical 
segmental resection with rib resection, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.97  
(1996); 38 C.F.R. §§  4.14, 4.71a, 4.97, 4.124a  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for residuals of ruptured emphysematous 
bleb, status post apical segmental resection with rib 
resection, and has claimed that the disability is worse than 
currently rated.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that a condition 
had worsened since the last time a claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, a well-grounded claim for an increased 
rating is established).  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. 
§ 5107(a).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DCs) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific DC shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in deciding claims for VA benefits claims, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veterans service medical records show that he had a 
sudden onset of left anterior chest pain in September 1958, 
assessed to be a rupture of a small bleb in the left upper 
lung lobe.  An October 1958 clinical record shows that he 
underwent a left thoracotomy and wedge resection of an apical 
cyst on the apex of the left upper lobe; post-surgical 
diagnosis was collapse of lung, massive, left, due to 
rupture of emphysematous bleb at left apex.  Outpatient 
records from 1959 to 1961 indicate occasional treatment for a 
cough productive of yellow sputum and left-sided chest pain.  
Diagnoses included upper respiratory infection, bronchitis, 
and pleuritis.  Several X-rays were taken from 1958 to 1961.  
The reports of those X-rays show that the veteran had an old 
resection of left 5th rib.  All of the X-ray reports indicate 
that the veterans chest was negative for pneumothorax or 
other disease processes.  The veterans July 1962 separation 
medical report notes that he underwent a wedge resection at 
apex of left lung in 1958 for an emphysematous bleb causing 
spontaneous pneumothorax.  It also indicates that he had no 
respiratory symptoms since that time.  Diagnosis was 
history of spontaneous pneumothorax and wedge resection 
apex left lung.

A June 1963 VA examination report indicates that the veteran 
underwent a wedge resection of the left upper lobe due to an 
emphysematous bleb, but that, other than dyspnea on exertion 
of an extensive nature, physical examination was negative for 
any symptoms.

Based on the above evidence, service connection for 
disability classified as rupture emphysematous bleb left 
lung apex and [post operative] apical segmental resection 
with rib resection was granted by the RO in a rating 
decision dated July 1963.  A noncompensable disability rating 
was assigned at that time.

An August 1975 private medical statement indicates that the 
veteran had no evidence of pathology in regards to his left 
lung surgery.

No medical records are associated with the time period from 
August 1975 to August 1989.

In October 1989, the veteran submitted a claim seeking 
entitlement to a compensable rating for his left lung 
condition.  With his claim, he submitted an August 1989 VA 
discharge report.  It indicates that he was admitted for 
chest pain.  It reflects that his past medical history was 
significant for hypertension, congenital abnormality of the 
left anterior descending coronary artery, and esophageal 
spasm, the latter of which required surgical resection of the 
esophageal nerves.  Cardiovascular and lung examinations were 
unremarkable.  The veteran had a left chest scar, as well as 
a right thoracotomy scar.  Diagnosis was chest wall pain, 
etiology unknown.

A private physicians evaluation letter from Andrea L. Smith, 
M.D., dated September 1989, reiterates that the veteran was 
seen for chest pain in 1989.  Social history was pertinent 
for smoking.  An electrocardiogram (EKG) was essentially 
normal.  The letter indicates that the veterans pain was not 
characteristic of angina pectoris, but that chest wall pain 
should be ruled out, especially in light of his prior chest 
wall surgery.  The claims file shows that the veteran was 
seen by Dr. Smith on several other occasions, with a March 
1990 outpatient summary indicating an impression of 
intercostal nerve pain or neuritis.

A February 1990 VA examination report reflects that the 
veteran again had complaints of chest pain.  The veterans 
left and right chest surgeries are noted as medical history.  
A diagnosis of intercostal 5th rib nerve pain is shown.

In its August 1990 decision which forms the basis of this 
appeal, the RO denied the veterans claim seeking entitlement 
to an increased disability rating for his residuals of a 
ruptured emphysematous bleb.  However, it granted entitlement 
to service connection, and a 10 percent disability rating, 
for his diagnosed intercostal nerve entrapment, 5th rib 
resection, the believed etiology of his chest pain.

An April 1991 letter from Dr. Smith indicates that the 
veterans chest discomfort was pleuritic in nature.  It 
indicates that the veteran was diagnosed with intercostal 
neuritis, but that, in the physicians opinion, the pain was 
pleurisy.

Another VA examination report is dated in June 1991.  It 
indicates that the veteran had complaints of intermittent 
left-sided shooting pain in the chest.

The record shows that the veteran was admitted to a VA 
medical facility in September 1995 for continuing episodes of 
chest pain, which radiated to the upper left extremity.  The 
veteran also had complaints of moderate shortness of breath.  
Laboratory tests, cardiac enzymes, and an EKG were normal.  
The impression was unstable angina.  

A November 1995 private physicians letter from Dr. Smith 
indicates that, in her opinion, the veterans atypical chest 
pain was not cardiovascular.  It states that she was in a 
quandary as to whether his chest pain was pulmonary in origin 
or involved the chest wall.

A December 1995 VA examination report indicates that the 
veteran smoked 2 pounds of pipe tobacco per month for 20 
years and, prior to that, smoked cigars and a pack of 
cigarettes per day.  His history was negative for tobacco use 
for the past year.  He did not have any shortness of breath.  
After physical examination, the diagnoses were possible 
deconditioning, pleuritis and pleural chest pain, and 
emphysematous coronary obstructive pulmonary disease.

In March 1998, the Board remanded this case back to the RO 
for an updated VA examination and for consideration of the 
amended regulations pertaining to respiratory diseases, 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308  (1990).  
See 38 C.F.R. § 4.97  (1996); 38 C.F.R. § 4.97  (1998).

Two September 1997 private physicians letters from J. Keith 
Mansel, M.D., report that the veteran had post thoracotomy 
syndrome with chronic pleural scarring leading to active 
chronic pleuritis.

The most recent medical evidence is a June 1998 VA 
respiratory examination report.  It indicates that the 
veteran continued to have occasional sharp, left-sided chest 
pain.  It notes that he previously had complaints of 
shortness of breath, but that this condition resolved after 
his cessation of tobacco use.  Chest and cardiovascular 
examinations were unremarkable.  Pulmonary function tests 
showed mild obstructive ventilatory defect, although some of 
the changes may have been due to his supernormal forced vital 
capacity (FVC).  The report notes that the veterans chronic 
obstructive pulmonary disease was minimal, if present at all.  
Diagnoses were chest wall pain and chronic obstructive 
pulmonary disease.  The chest wall pain was likely secondary 
to previous thoracic surgery, and did not appear to limit the 
veterans daily activities, work, or lifestyle.  The veteran 
might go days or weeks without having pain.  The chronic 
obstructive pulmonary disease was very mild at best.  In the 
report, the examiner noted that the veterans pain seemed 
totally related to the intermittent chest wall pain.

III.  Analysis

At the outset, the Board notes that the Rating Schedule is a 
guide in the evaluation of disability resulting from all 
types of injuries and diseases encountered as a result of 
military service.  38 C.F.R. § 4.1  (1998).  In this regard, 
the Board finds that the veteran did incur a ruptured 
emphysematous bleb in the left apical lung lobe in service.  
As a result, he underwent a wedge resection of the left upper 
lobe with rib resection.  Because these events occurred 
during service, the veteran was granted entitlement to 
service connection for residuals of the post-operative 
ruptured bleb by the RO in its July 1963 decision.

The matter currently before the Board is to determine what 
level of disability has resulted from the veterans inservice 
post-operative ruptured bleb.  From the medical evidence, it 
is clear that the veteran has intermittent left-sided chest 
pain.  This has been noted in most of the medical records, 
both VA and private.  The pain is apparently not constant, as 
the veteran may go days or weeks without any pain, according 
to the June 1998 VA report.  That report also indicates that 
his chest wall pain does not limit him in any of his 
activities, work, or lifestyle.

Other than the occasional left-sided chest pain, the medical 
evidence indicates no other residuals of the veterans 
ruptured post-operative bleb.  The medical evidence does 
indicate that the veteran had complaints of shortness of 
breath on one occasion several years ago, according to the 
September 1995 VA discharge report.  However, in a subsequent 
VA examination report, dated December 1995, it was noted that 
he had a more than 20 year history of pipe, cigar, and 
cigarette smoking.  The December 1995 report indicates that 
he did not have any shortness of breath at that time.  
Moreover, the June 1998 VA report also indicates that the 
veteran did not have any shortness of breath.  It further 
indicates that his prior episode of shortness of breath had 
resolved due to his cessation from tobacco use.

The Board also notes that the veteran was recently diagnosed 
with chronic obstructive pulmonary disease.  This disease is 
shown in the medical records to be very minimal, if present 
at all.  In any event, the veteran is not service-connected 
for chronic obstructive pulmonary disease and no evidence of 
record suggests that it is a residual of his inservice 
ruptured bleb or subsequent surgery.  The June 1998 VA report 
indicates that it is the veterans chest pain that is related 
to his previous thoracic surgery.  Consequently, the 
veterans chronic obstructive pulmonary disease is not for 
consideration in the Boards determination as to the most 
appropriate disability rating to assign to his residuals of 
ruptured post-operative bleb.  Symptoms or pathology not 
related to a service-connected disease or injury are not to 
be used in establishing a service-connected disability 
evaluation.  38 C.F.R. § 4.14  (1998).

From the above, the Board concludes that the only residual of 
the veterans inservice ruptured bleb and left lung and rib 
resections is occasional left-sided chest pain.

In this case, the Board notes that the veteran was granted 
service connection for a ruptured emphysematous bleb, status 
post wedge resection of the left upper lung lobe with rib 
resection, by the RO in its June 1963 decision.  At that 
time, physical examination was essentially negative for any 
symptoms.  The veterans disability apparently remained 
asymptomatic until approximately 1989, when he had an episode 
of left-sided chest pain.  At that time, the etiology of his 
chest pain was unknown.  

Subsequently, the veteran was seen by his private physician, 
Dr. Smith, who noted that an EKG was normal.  Overall, Dr. 
Smith opined that the veterans chest pain was not 
characteristic of angina, but was likely intercostal nerve 
pain or neuritis.  This diagnosis was also made by the VA in 
its February 1990 examination report.

Based on the above findings, the RO, in its August 1990 
decision, granted the veteran service connection and a 
separate disability rating for intercostal nerve entrapment, 
5th rib resection.  It assigned a 10 percent disability 
rating under DC 8599-8630 of the Rating Schedule.  38 C.F.R. 
§ 4.124a, DC 8630  (1998).  That DC pertains to neuritis of 
the ilio-inguinal nerve.  A 10 percent rating is authorized 
for severe to complete paralysis of that nerve and is the 
maximum rating available under that code.  Id.  The veteran 
retained his noncompensable rating for his ruptured post-
operative bleb.  Both service-connected disabilities involved 
the same rib resection.

Since the ROs August 1990 decision, the more recent medical 
evidence concludes that the veterans chest pain involves the 
chest wall.  Specifically, Dr. Smiths April 1991 evaluation 
letter states that the veterans pain was not intercostal 
neuritis, but was pleurisy.  The December 1995 VA report also 
shows a diagnosis of pleuritis and pleural chest wall pain.  
Similarly, the two evaluation letters from Dr. Mansel show 
that the veteran had pleural scarring due to his 
thoracotomies, leading to active chronic pleuritis.  Finally, 
the June 1998 VA report indicates that the veterans pain 
involves the chest wall and was secondary to his previous 
thoracic surgery.  Overall, the recent medical evidence 
provides a consistent assessment that the veterans left-
sided chest pain is not cardiovascular in origin, nor 
involves intercostal neuritis, but is pleural in nature.  
While previously diagnosed as intercostal neuritis, that 
diagnosis attempted to define the same chest pain which the 
medical evidence now concludes is pleural in nature.  

In assigning disability ratings for disabilities, the Board 
must avoid the pyramiding of the same disability under 
various diagnoses.  38 C.F.R. § 4.14  (1998).  Pyramiding is 
the evaluation of the same manifestation under different 
diagnoses.  Id.  The Rating Schedule includes several 
specific provisions prohibiting such pyramiding.  See, e.g., 
38 C.F.R. §§ 4.55(g) (1998) ("Muscle injury ratings will not 
be combined with peripheral nerve paralysis ratings for the 
same part, unless affecting entirely different functions."); 
4.113 (noting that certain diseases of the digestive system 
"do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in § 4.14."); 4.115 
("Separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationship of cardiovascular 
disabilities."); 4.96 (ratings of various specified 
respiratory conditions will not be combined).

The United States Court of Veterans Appeals has held that 
pyramiding essentially involves compensating a claimant 
twice (or more) for the same symptomatology and that such 
a result would overcompensate the claimant.  Brady v. 
Brown, 4 Vet. App. 203, 206  (1993); see also Fanning v. 
Brown, 4 Vet. App. 225  (1993).  A separate disability rating 
may only be assigned when none of the symptomatology [of a 
condition] is duplicative of or overlapping with the 
symptomatology of [another condition].  Esteban v. Brown, 6 
Vet. App. 259, 261  (1994).  The symptomatology of the 
disorders must be distinct and separate.  Id.
 
In this case, the Board finds no separate and distinct 
disability for which to rate the veterans residuals of 
ruptured bleb, status post left apical wedge resection and 
rib resection.  The veterans residuals consists solely of 
intermittent left-sided chest pain.  Due to that pain, he was 
assigned a 10 percent disability rating based on intercostal 
nerve entrapment of the 5th rib resection.  The Board cannot 
now assign a separate compensable disability rating based on 
the veterans post-operative residuals of a ruptured bleb 
because that disability includes the same rib resection and, 
more significantly, the same residual left-sided chest pain.  
It is noteworthy that the veteran appealed the RO assignment 
of a 10 percent disability rating for his intercostal nerve 
entrapment.  However, in the Boards March 1998 decision, it 
affirmed the ROs assignment of that rating.

It is noteworthy that, even if the veterans chest pain was 
rated based on the fact that it is pleural in nature, the 
Board still finds that he would not be entitled to a 
disability rating in excess of 10 percent.  Specifically, the 
veterans disability was previously rated by analogy under 
the old regulations pursuant to DC 6802.  DC 6802 pertains to 
unspecified pneumoconiosis.  38 C.F.R. § 4.97, DC 6802  
(1996).  Under that code, a 10 percent rating was warranted 
for disability that was definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended 
exertion.  Id.  A 30 percent rating under the old DC 6802 
required considerable pulmonary fibrosis and moderate dyspnea 
on slight exertion, confirmed by pulmonary tests.  Id.  In 
this case, the medical evidence shows that, currently, the 
veteran does not have any dyspnea associated with his 
service-connected disability.  Thus, it is clear that a 
disability rating in excess of 10 percent would not be 
warranted should the old DC 6802 be applied.

The old DC 6810 applied to serofibrinous pleurisy.  38 C.F.R. 
§ 4.97, DC 6810  (1996).  It is the Boards opinion that this 
DC most closely reflects the nature of the veterans 
disability under the old regulations, in light of the more 
recent medical evidence.  The old DC 6810 authorized a 
maximum 10 percent disability rating for chronic pleurisy of 
the lungs or pleural cavity involving pain in the chest.  Id.  
It provided no basis for a disability rating in excess of 10 
percent.

Under the amended regulations, the Board notes that the RO, 
in its July 1998 Supplemental Statement of the Case, 
considered the applicability of DC 6844.  DC 6844 pertains to 
post-surgical residuals of restrictive lung disease.  It 
authorizes a disability rating based on restrictive lung 
disease.  38 C.F.R. § 4.97, DC 6844  (1998).  However, the 
Board finds that rating the veterans residuals of ruptured 
post-operative bleb under this DC is not appropriate.  As 
stated above, the veteran does have some recent clinical 
signs of very minimal chronic obstructive pulmonary disease.  
However, he is not service-connected for this disease and 
there is no indication from the medical evidence of record 
that his inservice ruptured bleb, and subsequent apical lung 
and 5th rib resection, is in any way related to his chronic 
obstructive pulmonary disease diagnosed many years later.  As 
stated above, the medical evidence clearly shows that the 
veterans only residual disability stemming from his 
inservice post-operative ruptured bleb is intermittent left-
sided chest pain.  Consequently, the Board finds that the 
most appropriate DC under the amended regulations under which 
to rate the veterans service-connected residuals of post 
operative ruptured bleb is DC 5297 for removal of the ribs.  
This finding is supported by the regulations, which state 
that [r]esection of the ribs incident to thoracoplasty will 
be rated as removal.  38 C.F.R. § 4.97, note (2)  (1998).  
Under DC 5297, removal of one rib or resection of two or more 
ribs without regeneration warrants a 10 percent disability 
rating.  A 20 percent rating requires removal of two ribs.  
38 C.F.R. § 4.71a, DC 5297  (1998).  In this case, the 
veteran underwent a resection of the left 5th rib during 
service.  Thus, he would not be entitled to a disability 
rating in excess of 10 percent under that code.

IV.  Conclusion

Overall, after careful review of the veterans claim and his 
claims file, the Board finds no basis to grant entitlement to 
a compensable disability rating for his service-connected 
ruptured emphysematous bleb, status post left apical lung and 
5th rib resection.  As previously discussed, his disability 
involves intermittent, left-sided chest pain.  This chest 
pain is the basis for his 10 percent rating for service-
connected intercostal nerve entrapment, 5th rib resection.  
The Board finds that to grant a separate compensable rating 
for his service-connected ruptured emphysematous bleb, status 
post left apical lung and 5th rib resection, based on the 
same symptoms of chest pain, would be to compensate the 
veteran twice for the same manifestation.  This is prohibited 
by law.  38 C.F.R. § 4.14  (1998).  In addition, after 
consideration of all of the pertinent DCs of the Rating 
Schedule, under both the old and amended regulations, the 
Board finds no basis under which to award the veteran a 
disability rating in excess of 10 percent for his left-sided 
chest pain.  Therefore, a compensable evaluation is not 
warranted. 

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VAs Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of rupture, emphysematous 
bleb, left lung apex, status post apical segmental resection 
with rib resection, is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
